            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 1 of 7



                                            April 3, 2019

Via ECF

Judge Jon S. Tigar
United States District Court
for the Northern District of California
450 Golden Gate Avenue,
San Francisco, CA 94102

         Re:      Holley et al. v. Gilead Sciences, Inc., No. 3:18-cv-06972-JST;
                  Dowdy et al. v. Gilead Sciences, Inc., No. 3:19-cv-00481-JST

Dear Judge Tigar:

        Pursuant to Federal Rules of Civil Procedure 26(c) and 37(a), and Your Honor’s Standing
Order for All Civil Cases § J, Plaintiffs and Defendant Gilead Sciences, Inc. (“Gilead”)
respectfully submit this joint letter brief regarding the parties’ dispute with respect to whether
“good cause” exists to stay discovery pending the Court’s decision on Gilead’s consolidated
motion to dismiss. The parties met and conferred in a good-faith attempt to resolve this issue, but
could not agree. Gilead’s position is that discovery should be briefly stayed in this matter
pending resolution of Gilead’s potentially case dispositive motion to dismiss, which will soon be
fully briefed and is scheduled to be heard on May 9, 2019. Plaintiffs believe that no “good
cause” exists for a stay and seek to compel Gilead to: (a) provide substantive written responses to
Plaintiffs’ requests for production; and (b) produce responsive documents, beginning with a
limited set of documents that comprise the Food and Drug Administration file for certain of the
TDF and TAF drugs that are relevant to Plaintiffs’ claims.

Factual Background

        The Holley Plaintiffs filed their complaint on November 16, 2018. Holley ECF No. 1.
The Dowdy Plaintiffs filed their complaint on January 28, 2019. Dowdy ECF No. 1. Gilead filed
a consolidated motion to dismiss Holley and Dowdy on February 27, 2019. Holley ECF No. 45;
Dowdy ECF No. 30 (“Def.’s Mot.”). Plaintiffs filed a revised consolidated opposition to Gilead’s
motion on March 25, 2019. Holley ECF No. 54; Dowdy ECF No. 40 (“Pls.’ Opp’n”). Gilead’s
reply in further support of its motion is due April 19, 2019, and the hearing on Gilead’s motion is
set for May 9, 2019. Holley ECF No. 53; Dowdy ECF No. 39.

        On January 15, 2019, the Holley Plaintiffs served Gilead with their First Set of Requests
for Production of Documents. On February 12, 2019, Plaintiffs agreed to extend Gilead’s time to
respond to those requests pending the case management conference that was then scheduled for
March 13, 2019. The parties agreed that, if the Court ruled that a stay was not warranted, Gilead
would respond to Plaintiffs’ requests by March 27, 2019. On March 1, 2019, the Holley Plaintiffs
served Gilead with their Second Set of Requests for Production of Documents and the Dowdy
Plaintiffs served Gilead with their First and Second Sets of Requests for Production of
Documents—which are identical to the requests served in Holley.


                                                 -1-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 2 of 7




       On March 4, 2019, the parties filed their Joint Case Management Statement, which
describes, in general terms, the parties’ positions regarding a stay pending the Court’s motion to
dismiss decision. Holley ECF No. 49; Dowdy ECF No. 35. On March 11, 2019, the Court
vacated the case management conference scheduled for March 13, 2019. Holley ECF No. 50;
Dowdy ECF No. 36. The Court has rescheduled the case management conference for April 23,
2019. Holley ECF No. 56. Because the case management conference was continued and the
Court has not ruled on a stay, Gilead has not yet provided written responses to Plaintiffs’ First or
Second Set of Requests for Production.

Gilead’s Position

        Until there is a ruling on Gilead’s pending, potentially case dispositive motion to dismiss,
discovery should be stayed. Good cause exists for a brief stay of discovery pending the Court’s
ruling because all of Plaintiffs’ claims are preempted by federal law or otherwise defective and
thus fail as a matter of law. Def.’s Mot. at 5-21. Gilead respectfully requests that this matter be
addressed at the case management conference, now scheduled for April 23, 2019.

         This Court has significant discretion in controlling discovery, including the discretion to
stay discovery upon a showing of good cause. See Fed. R. Civ. P. 26(c)(1)(A); In re Nexus 6p
Prod. Liab. Litig., No. 17-02185, 2017 WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017) (“Nexus”).
In considering whether to stay discovery pending resolution of a motion to dismiss, courts in this
District apply a two-pronged test. See Micron Tech., Inc. v. United Microelectronics Corp., No.
17-06932, 2018 WL 7288018, at *1 (N.D. Cal. Mar. 16, 2018); Nexus, 2017 WL 3581188, at *1.
“First, a pending motion must be potentially dispositive of the entire case, or at least dispositive
on the issue at which discovery is directed.” Nexus, 2017 WL 3581188, at *1. “Second, the court
must determine whether the pending motion can be decided absent discovery.” Id. Here, both
prongs are satisfied and a stay is warranted.

        First, Gilead’s motion to dismiss is potentially dispositive of the entire case because
Plaintiffs have failed to state any plausible claim for relief. In considering this factor, courts take
a “preliminary peek” at the merits of the motion to dismiss. Nexus, 2017 WL 3581188, at *1.
Here, Plaintiffs allegedly took one or more of Gilead’s life-saving HIV medications containing
the prodrug tenofovir disoproxil fumarate (“TDF”). Holley Compl. ¶¶ 1 n.1, 22, 522; Dowdy
Compl. ¶¶ 1 n.1, 21, 367. Plaintiffs do not—and could not—allege that Gilead’s TDF
medications were ineffective for treating HIV. Instead, they allege that they suffered kidney or
bone injuries as a result of using these medications and bring a variety of claims premised on two
theories: (1) Gilead should have altered the design of the medications by replacing TDF with an
allegedly superior chemical compound, tenofovir alafenamide (“TAF”), and reducing the dose of
TDF; and (2) Gilead failed to adequately warn Plaintiffs or their physicians about the kidney and
bone risks of the TDF medications. Holley Compl. ¶¶ 15, 392-3, 397, 399; Dowdy Compl. ¶¶ 15,
276-77, 281, 283. As outlined in the motion to dismiss, all of Plaintiffs’ claims are preempted by
federal law, because (1) Gilead could not have changed the design of its TDF-containing drugs
without first obtaining FDA approval, and (2) Gilead could not change the labeling of its TDF
medications without prior FDA approval, absent newly acquired information, which Plaintiffs’
Complaints do not allege. Def.’s Mot. at 5-13. In addition, Gilead had no duty to introduce TAF-
containing medications at an earlier date, and Plaintiffs also fail to adequately allege causation,

                                                 -2-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 3 of 7



or to plead their fraud and consumer protection claims with the specificity required under Rule
9(b). Id. at 14-21. Plaintiffs argue that Gilead must show that leave to amend will not be granted,
but that is not a prerequisite for granting a stay of discovery. See Micron Tech., Inc., 2018 WL
7288018, at *1.

        Second, Gilead’s motion to dismiss is based on the allegations of the Complaints and can
be decided without discovery. Nexus, 2017 WL 3581188, at *1; see also Pierot v. Gilead
Sciences, Inc., No. 18-0975, 2019 WL 1123148, at *5 (W.D. La. Mar. 11, 2019) (granting
Gilead’s motion to dismiss in related case without discovery). While Plaintiffs suggest that fact
and expert discovery will be required, this turns Rule 12 on its head. Plaintiffs must first allege
sufficient factual matter that, taken as true, states a plausible claim for relief before taking
discovery, not the other way around. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); see
also Corazon v. Aurora Loan Servs., LLC, No. 11-00542, 2011 WL 1740099, at *5 (N.D. Cal.
May 5, 2011).

        Finally, good cause exists for a stay. Gilead has, at a minimum, strong arguments for
dismissal of all Plaintiffs’ claims. Def.’s Mot. at 8-14; see also Nexus, 2017 WL 3581188, at *1
(granting a stay where defendant presented “strong arguments” for dismissal of express warranty
claims); Micron Tech., Inc., 2018 WL 7288018, at *1 (granting a stay as to defendant who raised
a dispositive argument regarding personal jurisdiction). In these circumstances, discovery at this
juncture would impose an undue burden and expense on Gilead and waste the resources of the
parties and the court. See Irving Firemen’s Relief & Ret. Fund v. Uber Techs., No. 17-05558,
2018 WL 4181954, at *9 (N.D. Cal. Aug. 31, 2018) (“Allowing further discovery in the absence
of a well-pleaded complaint also risks unnecessarily expending the resources of the Court and
the parties.”). The 2015 changes to Federal Rule of Civil Procedure 26 to increase the focus on
proportionality make much of Plaintiffs’ older case law on the issue irrelevant. Indeed, the
burdens are particularly acute here, where Plaintiffs have served 58 exceedingly broad document
requests, seeking, among others, documents related to multiple medications, including several
TAF medications that Plaintiffs never took.1 At a minimum, the Court’s ruling will significantly
inform the scope of discovery, including as to these TAF medications Plaintiffs do not allege
caused any injury. Moreover, a stay will not substantially delay the litigation or prejudice
Plaintiffs, as Gilead’s motion will be heard in a matter of weeks, on May 9.

        A stay of discovery would also be consistent with the status of related cases pending in
other jurisdictions, where discovery has remained stayed pending the resolution of pleading
motions, and for good reason.2 A federal court in Louisiana recently granted Gilead’s motion to

     1 After Plaintiffs rejected Gilead’s request for a complete stay, Gilead offered to proceed with written
responses and to meet and confer on Plaintiffs’ requests related to the TDF medications that allegedly
caused Plaintiffs’ injuries, while deferring discussions on the TAF medications that did not. Gilead also
agreed to proceed with collection and review of the FDA filings made in connection with the TDF
medications, even though those costly efforts—requiring review of many thousands of pages of material
for redaction of personal information that is protected by federal and state law—in Gilead’s view, are
likely to be obviated by the Court’s motion to dismiss ruling. Plaintiffs rejected Gilead’s compromise
offer, demanding immediate discovery into the TAF drugs Plaintiffs do not allege caused injury. See In re
Lernout & Hauspie Sec. Litig., 214 F. Supp. 2d 100, 106 (D. Mass. 2002) (“The Court retains ample
discretion to tailor discovery to minimize incidental costs incurred by defendants with pending motions to
dismiss.”).
     2 There are, at present, five other cases in federal and state court. See Dechow v. Gilead Sciences, Inc.,
No. 18-cv-9362 (C.D. Cal.); Martinez v. Gilead Sciences, Inc., Case No. BC705063 (Cal. Super. Ct.);

                                                     -3-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 4 of 7



dismiss all of the plaintiff’s claims on statute of limitations grounds, and that plaintiff
subsequently voluntarily dismissed his suit. Pierot, 2019 WL 1123148, at *5; see also AIDS
Healthcare Foundation, No. 16-443, 2016 WL 3648623, at *9 (N.D. Cal. July 6, 2016), aff’d,
890 F.3d 986 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 415 (2018) (dismissing with prejudice
claims based on allegations that Gilead had a duty to bring TAF medications to market at an
earlier date).

Plaintiffs’ Position

        The “Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
discovery when a potentially dispositive motion is pending. Indeed, district courts look
unfavorably upon such blanket stays of discovery.” Rheumatology Diagnostics Lab., Inc. v.
Aetna, Inc., No. 12-cv-05847-JST, 2013 U.S. Dist. LEXIS 61848, at *5–6 (N.D. Cal. Apr. 29,
2013) (Tigar, J.) (internal citations and quotations omitted). A motion seeking to stay discovery
must therefore be supported by “good cause” and a “strong showing.” Id. (internal citations and
quotations omitted). Good cause for a stay may exist if the Court is “convinced” that Plaintiffs
“will be unable to state a claim for relief.” Wood v. McEwen, 644 F.2d 797, 801 (9th Cir. 1981).
To determine whether they are “convinced” of the need for a stay, courts generally consider two
factors: “(1) whether the pending motion is potentially dispositive of the entire case; and
(2) whether the pending motion can be decided absent additional discovery.” Optronic Techs.,
Inc. v. Ningbo Sunny Elec. Co., No. 5:16-cv-06370-EJD, 2018 U.S. Dist. LEXIS 26244, at *2
(N.D. Cal. Feb. 16, 2018). This two-factor test is not satisfied by “superficial statements or vague
articulations demonstrating nothing more than the traditional burdens of litigation.” Id. at *2–3.
Rather, the “moving party must show a particular and specific need for the protective order as
opposed to making stereotyped or conclusory statements.” Rheumatology Diagnostics Lab., Inc.,
2013 U.S. Dist. LEXIS 61848, at *6–7 (internal citations and quotations omitted).

        Gilead cannot satisfy its burden with respect to the first factor merely because it moved to
dismiss Plaintiffs’ claims on preemption grounds. Instead, Gilead must show that dismissal of
Plaintiffs’ complaints, without leave to amend, is more likely than denial of Gilead’s motion. See
Optronic Techs., Inc., 2018 U.S. Dist. LEXIS 26244, at *3–4 (“[T]he pending motion to dismiss
could be dispositive of the entire action, if granted in its entirety and if the court decides that
further leave to amend should not be permitted. But those are big ‘ifs.’”) (emphasis in original).
Gilead cannot make this showing. Plaintiffs’ failure to warn claims are not preempted because
Plaintiffs sufficiently alleged that Gilead could have changed its labels unilaterally, and Gilead
did not even attempt to meet the “clear evidence” standard required by Wyeth v. Levine, 555 U.S.
555 (2009). See Pls.’ Opp’n at 13–17. Moreover, many courts have held that similar design
defect claims are not preempted—including in a case challenging the same design defect
Plaintiffs challenge here. See id. at 7–10.3 A stay is not warranted simply because Gilead can cite
some law favorable to its position. See Parker v. Stryker Corp., No. 08-cv-01093, 2008 U.S.
Dist. LEXIS 87518, at *5 (D. Colo. Oct. 1, 2008) (denying stay of discovery where both parties
cited preemption case law that supported their respective positions). Because Gilead cannot

Lujano v. Gilead Sciences, Case No. BC702302 (Cal. Super. Ct.); Grim v. Gilead Sciences, Inc., Case No.
18STCV09777 (Cal. Super. Ct.); Newton v. Gilead Sciences, Inc., Case No. 19STCV10185 (Cal. Super.
Ct.).
    3 Gilead’s other motion to dismiss arguments also fail. See Pls.’ Opp’n. at 17–25.



                                                 -4-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 5 of 7



satisfy its burden on this first factor, a stay must be denied. See Mlejnecky v. Olympus Imaging
Am., Inc., No. 10-cv-2630, 2011 U.S. Dist. LEXIS 16128, at *33 (E.D. Cal. Feb. 7, 2011).

        Regarding the second factor, Gilead’s preemption arguments can be rejected outright,
without discovery. See generally Pls.’ Opp’n. Accordingly, a stay would only delay discovery
and frustrate the “expeditious resolution” of the litigation. Gray v. First Winthrop Corp., 133
F.R.D. 39, 40 (N.D. Cal. 1990). In the alternative, Gilead’s motion should not be decided absent
discovery. Evidence regarding whether Gilead possessed “newly acquired information” that
could have prompted a label change exists in Gilead’s internal documents, which Plaintiffs can
only access through discovery. In addition, Gilead argues that Plaintiffs’ design defect claims are
preempted under the erroneous “too attenuated” standard articulated in Yates v. Ortho-McNeil-
Janssen Pharms., Inc., 808 F.3d 281, 299 (6th Cir. 2015). Plaintiffs explain in their brief why
Yates is deeply flawed and inapplicable. See Pls.’ Opp’n at 11–13. But if Yates applied, Plaintiffs
can only determine when the safer alternative designs would have been approved—had Gilead
not purposefully withheld them—through fact and expert discovery. See id. at 12.

        Gilead has not established a “particular and specific need” to stay all discovery in the
case. The Court should compel Gilead to: (a) provide substantive written responses to Plaintiffs’
document requests—the vast majority of which Gilead has had for two-and-a-half months; and
(b) produce responsive documents, beginning with the Investigational New Drug applications
and New Drug Applications for the (i) TDF drugs that injured Plaintiffs (Viread, Truvada,
Atripla, Complera, and Stribild) and (ii) TAF drugs that are identical to their counterpart TDF
drugs except for the substitution of TAF for TDF (Genvoya, Descovy, and Odefsey). These FDA
regulatory filings contain highly relevant preclinical and clinical data regarding the relative
safety of TDF and TAF, as well as negotiations between the FDA and Gilead about the drugs’
labels. Gilead’s burden in producing the documents is minimal. Gilead can produce the FDA
documents without having to identify relevant custodians or conduct searches of its
electronically stored information for potentially responsive information. And because these
documents exchanged between Gilead and the FDA are not privileged, Gilead can produce them
without conducting a privilege review.

        Gilead’s suggestion that documents relating to the TAF drugs are somehow irrelevant
because Plaintiffs did not take them ignores the allegations in Plaintiffs’ well-pleaded
complaints. Gilead gained FDA approval to begin clinical trials and market the TAF drugs based
on data that showed TAF is safer than TDF. Holley Compl. ¶¶ 237–42, 296–300; Dowdy Compl.
¶¶ 121–26, 180–84. The TAF regulatory documents are thus relevant to Gilead’s knowledge of
the safer alternative TAF design—an issue at the heart of Plaintiffs’ design defect claims. The
TAF documents are also relevant to Plaintiffs’ failure to warn claims because they evidence
Gilead’s knowledge of the risks of TDF. In addition, Plaintiffs allege that Gilead issued stronger
warnings in its TAF drug labels than its TDF drug labels even though the TAF drugs are safer.
Holley Compl. ¶ 360; Dowdy Compl. ¶ 244. Gilead’s warnings regarding safer TAF are therefore
relevant to the adequacy of its warnings regarding TDF. Gilead has not shown any specific
prejudice or harm that would result from producing the regulatory files now, as opposed to later.
There is no efficiency to be gained by delaying the production of documents that will be relevant
so long as any claim remains.



                                                -5-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 6 of 7



                                          Respectfully submitted,

                                          /s/ Steve W. Berman
                                          Steve W. Berman
                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                          1301 Second Avenue, Suite 2000
                                          Seattle, WA 98101
                                          Telephone: (206) 623-7292
                                          Email: steve@hbsslaw.com

                                          Attorney for Plaintiffs


                                          /s/ Alycia Degen
                                          Alycia Degen
                                          SIDLEY AUSTIN LLP
                                          555 West Fifth Street, Suite 4000
                                          Los Angeles, CA 90013
                                          Telephone: (213) 896-6682
                                          Email: adegen@sidley.com

                                          Attorney for Defendant




                                         -6-
010759-11/1112535 V4
            Case 3:18-cv-06972-JST Document 57 Filed 04/03/19 Page 7 of 7




                       Attestation Pursuant to Civil Local Rule 5-1(i)(3)

         I, Steve W. Berman, am the ECF user whose identification and password are being used

to file the foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that

concurrence in the filing of this document has been obtained from each of the other signatories.

Dated: April 3, 2019                              /s/ Steve W. Berman
                                                  Steve W. Berman




                                                -7-
010759-11/1112535 V4
